TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 1, 2013



                                      NO. 03-11-00419-CV


                        Richard Hebert and Janet Hebert, Appellants

                                                 v.

                  Timothy E. Hopkins, M.D., and Shannon Clinic, Appellees




        APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICES JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON;
               DISSENTING OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It is FURTHER ordered that the appellants pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.